DETAILED ACTION
Summary
	This is a non-final Office action for the application filed 20 June 2020. Claims 1-16 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority (CN201910545384.8, filed 22 June 2019) under 35 U.S.C. 119 (a)-(d). Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claim 2 is objected to because of the following informalities:
“…is selected from polyethersulfone, polysulfone, and [[or ]]sulfonated polyethersulfone”.
Claim 4 is objected to because of the following informalities:
“the complete infiltration is performed for a time period…”.
Claim 6 is objected to because of the following informalities:
“the complete infiltration is performed for a time period…”.
Claim 8 is objected to because of the following informalities:
“…is selected from n-hexane and [[or ]]cyclohexane”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-7 and 9-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over XU et al. (CN 107158980 A, published 15 September 2017; machine translation referenced herein).
	Regarding Claim 1, XU ‘980 discloses a method for preparing a thin-layer composite film (abstract). A deposition solution is coated onto the surface of a porous hydrophobic polymer membrane; the deposition solution comprises a polyphenol monomer and a polyamine monomer (pg. 3, par. 3-4), and the polymer membrane includes a polysulfone ultrafiltration membrane (pg. 4, par. 8). The polyphenol monomer includes tannic acid, the polyamine monomer includes piperazine (pg. 3, par. 4-6), and the mass ratio of the polyphenol monomer to the polyamine monomer ranges from 1:0.25 to 4 (pg. 3, par. 12), which overlaps with the claimed range of 1:2 to 2:1 and therefore, absent showings of unexpected results or criticality to the claimed range, renders such a range prima facie obvious (MPEP 2144.05). The polymer membrane is soaked in the deposition solution for a period of time (pg. 3, par. 10; pg. 5, par. 1). Then, the coated polymer membrane is placed in an aqueous crosslinking solution (pg. 5, par. 1); the crosslinking solution includes trimesoyl chloride (pg. 4, par. 10), and the polymer membrane is crosslinked for a period of time (pg. 4, par. 11). Subsequently, the crosslinked membrane is washed with water (pg. 5, par. 9).
	XU ‘980 is deficient in disclosing the step 1 limitation of complete infiltration for 3 to 6 minutes. However, XU ‘980 does disclose a soaking/coating time (pg. 3, par. 10; pg. 5, par. 1). Absent showings of unexpected results or criticality to the claimed infiltration time, such a limitation is considered obvious. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation absent unexpected results or evidence indicating such optimum or workable ranges are critical (In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); MPEP§2144.05). Furthermore, XU ‘980 teaches that too short of a soaking time would result in defects in the membrane and too long of a soaking time would result in reduced membrane flux (pg. 3, par. 9), i.e., the claimed infiltration time is a result-effective variable. The claimed parameter is recognized as a result-effective variable as taught by the prior art and can be optimized through routine experimentation (MPEP §2144.05 II B). Thus, the claimed range would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention.
	Similarly, while XU ‘980 is deficient in disclosing the step 2 limitation of complete infiltration for 0.5 to 2 minutes, XU ‘980 does disclose a crosslinking time. Absent showings of unexpected results or criticality to the claimed infiltration time, such a limitation is considered obvious. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation absent unexpected results or evidence indicating such optimum or workable ranges are critical (In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); MPEP§2144.05). Furthermore, as is known to one of ordinary skill in the art, the desired crosslinking duration can be optimized to effectively produce a membrane having desired strength and permeation flux. Therefore, the claimed parameter is recognized as a result-effective variable as taught by the prior art and can be optimized through routine experimentation (MPEP §2144.05 II B). Thus, the claimed range would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention.
	XU ‘980 is deficient in disclosing storing the resulting membrane in water. However, such a limitation is not directed toward a step in the preparation of the claimed membrane and is instead considered a use of the membrane, i.e., to be stored in water. Whether the membrane is stored in water or not would not significantly alter the method by which the membrane is produced. Because XU ‘980 discloses all critical steps as claimed, the prior art process is capable of performing the intended use as recited and does not result in a manipulative difference; therefore, XU ‘980 meets this limitation of the claim (MPEP §2111.02 II).
	Regarding Claim 2, XU ‘980 makes obvious the method of Claim 1. XU ‘980 further discloses the polymer membrane includes a polyethersulfone or polysulfone membrane (pg. 4, par. 8).
	Regarding Claim 3, XU ‘980 makes obvious the method of Claim 1. XU ‘980 further discloses the polyphenol monomer and polyamine monomer has a concentration of 2 g/L to 4 g/L (i.e., 0.2-0.4 wt%; pg. 4, par. 2), which overlaps with the claimed range of a combined mass fraction of 0.2 wt%.
	Regarding Claim 4, XU ‘980 makes obvious the method of Claim 1. XU ‘980 is deficient in disclosing the step 1 limitation of complete infiltration for 5 minutes. However, XU ‘980 does disclose a soaking/coating time (pg. 3, par. 10; pg. 5, par. 1). Absent showings of unexpected results or criticality to the claimed infiltration time, such a limitation is considered obvious. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation absent unexpected results or evidence indicating such optimum or workable ranges are critical (In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); MPEP§2144.05). Furthermore, XU ‘980 teaches that too short of a soaking time would result in defects in the membrane and too long of a soaking time would result in reduced membrane flux (pg. 3, par. 9), i.e., the claimed infiltration time is a result-effective variable. The claimed parameter is recognized as a result-effective variable as taught by the prior art and can be optimized through routine experimentation (MPEP §2144.05 II B). Thus, the claimed range would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention.
	Regarding Claim 5, XU ‘980 makes obvious the method of Claim 1. XU ‘980 further discloses the mass ratio of the polyphenol monomer to the polyamine monomer ranges from 1:0.25 to 4 (pg. 3, par. 12), which overlaps with the claimed 1:1 ratio and therefore, absent showings of unexpected results or criticality to the claimed ratio, renders such a 1:1 ratio prima facie obvious (MPEP 2144.05).
	Regarding Claim 6, XU ‘980 makes obvious the method of Claim 1. XU ‘980 further discloses a crosslinker solution concentration of 1 to 10 wt% (pg. 4, par. 10). While such a crosslinker concentration exceeds the claimed mass fraction of 0.1 wt%, absent showings of unexpected results or criticality, such a claimed range would be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention because crosslinker concentration is a well-known factor that can be optimized to achieve a desired crosslinking density. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation absent unexpected results or evidence indicating such optimum or workable ranges are critical (In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); MPEP§2144.05).
	 Regarding Claim 7, XU ‘980 makes obvious the method of Claim 1. XU ‘980 is deficient in disclosing the step 2 limitation of complete infiltration for 1 minute. However, XU ‘980 does disclose a crosslinking time (pg. 4, par. 11). Absent showings of unexpected results or criticality to the claimed infiltration time, such a limitation is considered obvious. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation absent unexpected results or evidence indicating such optimum or workable ranges are critical (In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); MPEP§2144.05). Furthermore, as is known to one of ordinary skill in the art, the desired crosslinking duration can be optimized to effectively produce a membrane having desired properties, e.g., strength and permeation flux. Therefore, the claimed parameter is recognized as a result-effective variable as taught by the prior art and can be optimized through routine experimentation (MPEP §2144.05 II B). Thus, the claimed range would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention.
	Regarding Claims 9-15, XU ‘980 makes obvious the method of Claims 1-7, respectively. XU ‘980 discloses a salt-selective separation membrane (abstract).

Claim(s) 8 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over XU et al. (CN 107158980 A, published 15 September 2017; machine translation referenced herein) as applied to Claim 1 above and further in view of XU et al. (CN 106975371 A, published 25 July 2017; machine translation referenced herein).
	Regarding Claim 8, XU ‘980 makes obvious the method of Claim 1. XU ‘980 is deficient in disclosing the limitation that the organic phase solution contains a solvent selected from n-hexane or cyclohexane.
	However, hexane-based solvents are one of the most commonly used solvents in the art, especially in polycondensation reactions. For example, XU ‘371 discloses a method for preparing a thin-film composite membrane prepared from the polycondensation of piperazine/tannic acid and trimesoyl chloride (abstract; pg. 3, par. 3; pg. 4, par. 2) and further discloses the use of trimesoyl chloride in n-hexane (pg. 3, par. 11). Absent showings of criticality or unexpected results to the use of n-hexane as solvent for the organic phase as taught by XU ‘371, one of ordinary skill in the art prior to the effective filing date of the claimed invention would have found such a limitation to be obvious to include in the process disclosed by XU ‘980.
	Regarding Claim 16, modified XU ‘980 makes obvious the method of Claim 8. XU ‘980 discloses a salt-selective separation membrane (abstract).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN B HUANG whose telephone number is (571)270-0327. The examiner can normally be reached 9 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on (571)272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ryan B Huang/Primary Examiner, Art Unit 1777